DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered. 

Applicant argues (pp 11) that “KODAYPAK does not disclose or suggest an IoT device database that stores, for an IoT device, a plurality of application server devices that are to be notified when the IoT device changes from a sleep wake to an awake state”.  In response to the argument, Examiner respectfully agrees.   Kodaypak teaches on a plurality of application server devices, on a home subscriber system which keeps records of the subscribers (user equipment) that wish to be notified when the IoT device changes from inactive to an active state.  Kodaypak is silent on keeping a record of more than one application server (user equipment) per IoT device which is to receive the notifications for that IoT device state change.  An updated search was conducted and a new art was found to read on this limitation: US PGPub 2018/0109936 Ting teaches on multiple application servers that register to receive event notifications per a particular IoT device ([0017][0027]).  See updated office action below for further details.

Applicant argues (pp 11) that “HSS 605 of KODAYPAK does not store a list of application server devices for an IoT device. Rather, HSS 605 of KODAYPAK stores a UE registration repository that identifies which RAN controller serves a particular UE device”.  In response to the argument, Examiner respectfully agrees.  Kodaypak teaches on a home subscriber system which keeps records of the subscribers (user equipment) that wish to be notified when the IoT device changes from inactive to an active state.  See Kodaypak, [0061] The user equipment registration repository can comprise a home subscriber system database (e.g., HSS 605) relating to user equipment registrations.  Kodaypak is silent on keeping a record of more than one application server (user equipment) per IoT device which is to receive the notifications for that IoT device state change.

Applicant argues (pp 11) that Fig. 12 of KODAYPAK depicts a mobile device, not an HSS.  In response to the argument, Examiner respectfully agrees.  Fig 12, subscriber identity system was cited to show that the devices in the system have the ability to subscribe for notifications.  Although Fig. 12 is depicted as a mobile device, see paragraph [0078] Although a mobile device 1200 is illustrated herein, it will be understood that the mobile device can be other devices as well, and that the mobile device 1200 is merely illustrated to provide context for the embodiments of the various embodiments described herein.   

Applicant argues (pp 11-12) that “KODAYPAK does not describe or suggest that RAN controller 425 even stores information identifying the single IoT application server from which the request was received”.  In response to the argument, Examiner respectfully agrees.  The RAN controller stores information regarding the IoT device state.  The RAN controller sends this information to the CIES 405 so that the subscribed application server can be notified.  See Kodaypak, [0046] Fig 4, The RAN controller that has the IoT device registered with it might have stored within a device context repository 440 data regarding when the "wake up" time of the IoT device is.   

Applicant argues (pp 12) that YAO does not describe or suggest an IoT device database.  In response to the argument, Examiner respectfully agrees.  Yao teaches on multiple IoT application servers to which an IoT device can communicate, if the IoT device is a multifunction device.  Yao teaches on the application servers being different.  See Yao,  [0055] Further, a rapid installation of multiple IoT devices 202 may result in communications links being established by and between a fourth IoT device 202d, which may be a multiple IoT function device, and each of the second IoT server 206b and the third IoT server 206c. The second IoT server 206b and the third IoT server 206c may each be configured to support multiple IoT sessions, services, applications or the like, with each such IoT session, service, application.  

Please see updated rejection below in view of US PGPub 2020/0275350 (Kodaypak) in view of US PGPub 2018/0109936 (Ting).   Yao still teaches on Claims 10, 19 regarding a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 11-13, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2020/0275350 (Kodaypak) in view of US PGPub 2018/0109936 (Ting).

Regarding Claim 1:
Kodaypak teaches A method comprising: maintaining, by a computer device (Fig 4, CIES 405, CEF (MO server) 415), an Internet of Things (IoT) device database (ie. registration repository, Home Subscriber System (HSS) 605) that stores, for an IoT device (ie. UE, IoT UE), an application server device list ([0061] HSS) that identifies an application server device (ie. IoT application server, inquiring servers) to be notified;  ([0061] The user equipment registration repository can comprise a home subscriber system database (e.g., HSS 605) relating to user equipment registrations.  [0046] Fig 4, The RAN controller that has the IoT device registered with it might have stored within a device context repository 440 data regarding when the ""wake up"" time of the IoT device is.  [0054] When the wake time arrives, at transaction (9) a notification (e.g., reachability notification) can be sent to the IoT application server)
identify one or more application server devices (ie. IoT application server, inquiring servers) that are to be notified when the IoT device (ie. UE, IoT UE) changes from a sleep state to an awake state (ie. active, reachability, wake time);  ([0054] When the wake time arrives, at transaction (9) a notification (e.g., reachability notification) can be sent to the IoT application server.   [0057] FIG. 6, the CIES 405 can determine exactly which Ran Controller is connected to each IoT UE including the IoT UE from which an IoT application server seeks information (e.g., wake up time of the IoT UE). [0065] Fig 9, receiving a request from an application server (e.g., IoT application server 205) for availability information associated with a mode of operation of a user equipment. The mode of operation can comprise an active state in which the user equipment is responsive to communications)
receiving, by the computer device (Fig 4, CIES 405, CIES Agent (MO client) 420), a first indication from a first application server device (ie. CIM 410) that the IoT device has entered an awake state;  ([0054] the CIM 410 can at transaction (8) optionally set a count-down timer based on the wake time, with a callback to the CIES Agent (MO client) when time elapses and the wake time arrives. When the wake time arrives, at transaction (9) a notification (e.g., reachability notification) can be sent to the IoT application server)
identify a second application server device (ie. inquiring servers, IoT application server) associated with the IoT device (ie. UE, IoT UE);  ([0034] an IoT device report its count by responding to any inquiring servers when it is in an active state.  [0057] FIG. 6, the CIES 405 can determine exactly which Ran Controller is connected to each IoT UE including the IoT UE from which an IoT application server seeks information (e.g., wake up time of the IoT UE))
accessing, by the computer device (Fig 4, CIES 405, CEF (MO server) 415), the IoT device database (ie. registration repository, HSS 605) to identify a second application server device (ie. IoT application server, inquiring servers) associated with the IoT device;  ([0046] The RAN controller that has the IoT device registered with it might have stored within a device context repository 440 data regarding when the "wake up" time of the IoT device is. If it has the information, the RAN controller will send that information back to the CIES 405, which can then transmit a reachability notification to the IoT application server 205, informing it as to when the IoT device will be active and able to respond to communications directed toward it. When the time the IoT device is active arrives, the IoT application server 205 can transmit a message to the IoT device to obtain data during the response period)
and sending, by the computer device (Fig 4, CIES 405), a second indication to the second application server device (ie. inquiring servers, IoT application server) that the IoT device is in the awake state based on the received first indication from the first application server device.  ([0054] the CIM 410 can at transaction (8) optionally set a count-down timer based on the wake time, with a callback to the CIES Agent (MO client) when time elapses and the wake time arrives. When the wake time arrives, at transaction (9) a notification (e.g., reachability notification) can be sent to the IoT application server) 
Kodaypak teaches on multiple inquiring servers for a particular IoT device (see [0034] above) and that these servers will be notified for IoT device changes.  However Kodaypak is silent on an application server device list that identifies a plurality of application server devices that are to be notified when the IoT device state changes.  Kodaypak further does not differentiate between the various servers as  different. Therefore, Kodaypak is also silent on identify a second application server device associated with the IoT device, wherein the second application server device is different from the first application server device. 
Ting teaches, in the same field of endeavor, a platform for real-time location-based workflow processing where locational events are registered and communicated to a system node that collects and responds to event notifications as they are received, Abstract.
Ting also teaches an Internet of Things (IoT) device database that stores, for an IoT device, an application server device list that identifies a plurality of application server devices (ie. application host devices) that are to be notified when the IoT device state (ie. location events) changes;  ([0017] a plurality of application host devices, each of the application host devices running an application;  a subscription database that stores records for a plurality of applications each running on a different device; each of the records specify an application and one or more location events to which the application has subscribed. The location server is configured to receive signals from the tracking sensors and notify applications upon occurrence of events to which they subscribe.  [0027] In this case, location server 130 is responsible for gathering and filtering all walk-away events and notifying only those applications to which a particular event is relevant).  The application is hosted on an application host device, which is equated to an application server.  This shows that for a particular IoT device event, the subscribed application servers are notified.   
and identify a second application server device associated with the IoT device, wherein the second application server device is different (ie. different device) from the first application server device.  ([0017] a subscription database that stores records for a plurality of applications each running on a different device; each of the records specify an application and one or more location events to which the application has subscribed.  [0027] Fig 1, A plurality of applications 135 and hosted on nodes, "subscribes" to events monitored by location server 130).  This shows a plurality of applications, each running on a different (device) application server.
It would have been obvious to a person of ordinary skill before the time of the effective filing date of the claimed invention, to modify Kodaypak per Ting, so as to include an application server device list that identifies a plurality of application server devices that are to be notified when the IoT device state changes.  Kodaypak is also silent on identify a second application server device associated with the IoT device, wherein the second application server device is different from the first application server device.  It would have been advantageous to include these details as discussed above, as it would have allowed the modified system to provide further clarity on the flexibility and scalability of the system by not limiting the number of subscribers (application servers) to be notified per each IoT device.


Kodaypak teaches A device (Fig 8, network device in steps 810-840) comprising: a memory storing instructions; and a processor ([0060] FIG. 8 depicts example operations 800 that can be performed by a network device (e.g., CIES 405) comprising a processor and a memory that stores executable instructions that, when executed by the processor, facilitate performance of example operations 800) configured to execute the instructions to:
maintain an Internet of Things (IoT) device database that stores, for an IoT device in the IoT device database (ie. registration repository, HSS 605), an application server device list ([0061] HSS) that identifies an application server device (ie. IoT application server, inquiring servers) to be notified;  ([0061] The user equipment registration repository can comprise a home subscriber system database (e.g., HSS 605) relating to user equipment registrations.  [0046] Fig 4, The RAN controller that has the IoT device registered with it might have stored within a device context repository 440 data regarding when the "wake up" time of the IoT device is. [0054] When the wake time arrives, at transaction (9) a notification (e.g., reachability notification) can be sent to the IoT application server)
identify one or more application server devices that are to be notified when the IoT device changes from a sleep state to an awake state (ie. active, reachability, wake time);  ([0054] When the wake time arrives, at transaction (9) a notification (e.g., reachability notification) can be sent to the IoT application server.   [0057] FIG. 6, the CIES 405 can determine exactly which Ran Controller is connected to each IoT UE including the IoT UE from which an IoT application server seeks information (e.g., wake up time of the IoT UE). [0065] Fig 9, receiving a request from an application server (e.g., IoT application server 205) for availability information associated with a mode of operation of a user equipment. The mode of operation can comprise an active state in which the user equipment is responsive to communications)
receive a first indication from a first application server device (ie. CIM 410) that the IoT device (ie. UE, IoT UE) is in an awake state;  ([0054] the CIM 410 can at transaction (8) optionally set a count-down timer based on the wake time, with a callback to the CIES Agent (MO client) when time elapses and the wake time arrives. When the wake time arrives, at transaction (9) a notification (e.g., reachability notification) can be sent to the IoT application server)
identify a second application server device (ie. inquiring servers, IoT application server) associated with the IoT device (ie. UE, IoT UE);  ([0034] an IoT device report its count by responding to any inquiring servers when it is in an active state.  [0057] FIG. 6, the CIES 405 can determine exactly which Ran Controller is connected to each IoT UE including the IoT UE from which an IoT application server seeks information (e.g., wake up time of the IoT UE))
access the IoT device database (ie. registration repository, HSS 605) to identify a second application server device (ie. inquiring servers, IoT application server) associated with the IoT device (ie. UE, IoT UE);  ([0046] The RAN controller that has the IoT device registered with it might have stored within a device context repository 440 data regarding when the "wake up" time of the IoT device is. If it has the information, the RAN controller will send that information back to the CIES 405, which can then transmit a reachability notification to the IoT application server 205, informing it as to when the IoT device will be active and able to respond to communications directed toward it. When the time the IoT device is active arrives, the IoT application server 205 can transmit a message to the IoT device to obtain data during the response period)
and send a second indication to the second application server device (ie. inquiring servers, IoT application server) that the IoT device is in the awake state based on the received first indication from the first application server device (ie. CIM 410).  ([0054] the CIM 410 can at transaction (8) optionally set a count-down timer based on the wake time, with a callback to the CIES Agent (MO client) when time elapses and the wake time arrives. When the wake time arrives, at transaction (9) a notification (e.g., reachability notification) can be sent to the IoT application server)
Kodaypak teaches on multiple inquiring servers for a particular IoT device (see [0034] above) and that these servers will be notified for IoT device changes.  However Kodaypak is silent on the HSS database subscription list containing a record of multiple servers per the particular IoT device.  Therefore, Kodaypak is silent on an application server device list that identifies a plurality of application server devices that are to be notified when the IoT device state changes.  Kodaypak further does not differentiate between the various servers as to them being “different”. Therefore, Kodaypak is also silent on identify a second application server device associated with the IoT device, wherein the second application server device is different from the first application server device. 
Ting teaches an Internet of Things (IoT) device database that stores, for an IoT device, an application server device list that identifies a plurality of application server devices (ie. application host devices) that are to be notified when the IoT device state (ie. location events) changes;  ([0017] a plurality of application host devices, each of the application host devices running an application;  a subscription database that stores records for a plurality of applications each running on a different device; each of the records specify an application and one or more location events to which the application has subscribed. The location server is configured to receive signals from the tracking sensors and notify applications upon occurrence of events to which they subscribe.  [0027] In this case, location server 130 is responsible for gathering and filtering all walk-away events and notifying only those applications to which a particular event is relevant).  The application is hosted on an application host device, which is equated to an application server.  This shows that for a particular IoT device event, the subscribed application servers are notified.  
and identify a second application server device associated with the IoT device, wherein the second application server device is different (ie. different device) from the first application server device.  ([0017] a subscription database that stores records for a plurality of applications each running on a different device; each of the records specify an application and one or more location events to which the application has subscribed.  [0027] Fig 1, A plurality of applications 135 and hosted on nodes, "subscribes" to events monitored by location server 130).  This shows a plurality of applications, each running on a different (device) application server.
The motivation to combine Kodaypak with Ting is the same as for Claim 1.

Regarding Claim 20:
Kodaypak teaches A non-transitory computer-readable memory device storing instructions executable by a processor, ([0060] FIG. 8 depicts example operations 800 that can be performed by a network device (e.g., CIES 405) comprising a processor and a memory that stores executable instructions that, when executed by the processor, facilitate performance of example operations 800) the non-transitory computer-readable memory device comprising:
one or more instructions to maintain an Internet of Things (IoT) device database (ie. registration repository, HSS 605) that stores, for an IoT device in the IoT device database, an application server device list ([0061] HSS) that identifies an application server device (ie. IoT application server, inquiring servers) to be notified when the IoT device (ie. UE, IoT UE) is determined to be in an awake state;  ([0061] The user equipment registration repository can comprise a home subscriber system database (e.g., HSS 605) relating to user equipment registrations.  [0046] Fig 4, The RAN controller that has the IoT device registered with it might have stored within a device context repository 440 data regarding when the "wake up" time of the IoT device is. [0054] When the wake time arrives, at transaction (9) a notification (e.g., reachability notification) can be sent to the IoT application server)
one or more instructions to receive a first indication from a first application server device (ie. CIM 410) that the IoT device (ie. UE, IoT UE) is in an awake state;  ([0054] the CIM 410 can at transaction (8) optionally set a count-down timer based on the wake time, with a callback to the MO client when time elapses and the wake time arrives. When the wake time arrives, at transaction (9) a notification (e.g., reachability notification) can be sent to the IoT application server)
one or more instructions to access the IoT device database (ie. registration repository, HSS 605) to identify a second application server device (ie. IoT application server, inquiring servers) associated with the IoT device (ie. UE, IoT UE);  ([0046] The RAN controller that has the IoT device registered with it might have stored within a device context repository 440 data regarding when the "wake up" time of the IoT device is. If it has the information, the RAN controller will send that information back to the CIES 405, which can then transmit a reachability notification to the IoT application server 205, informing it as to when the IoT device will be active and able to respond to communications directed toward it. When the time the IoT device is active arrives, the IoT application server 205 can transmit a message to the IoT device to obtain data during the response period)
and one or more instructions to send a second indication to the second application server device (ie. IoT application server, inquiring servers) that the IoT device (ie. UE, IoT UE) is in the awake state based on the received first indication from the first application server device (ie. CIM 410).  ([0054] the CIM 410 can at transaction (8) optionally set a count-down timer based on the wake time, with a callback to the MO client when time elapses and the wake time arrives. When the wake time arrives, at transaction (9) a notification (e.g., reachability notification) can be sent to the IoT application server)
Kodaypak teaches on multiple inquiring servers for a particular IoT device (see [0034] above) and that these servers will be notified for IoT device changes.  However Kodaypak is silent on the HSS database subscription list containing a record of multiple servers per the particular IoT device.  Therefore, Kodaypak is silent on an application server device list that identifies a plurality of application server devices that are to be notified when the IoT device state changes.  Kodaypak further does not differentiate between the various servers as to them being “different”. Therefore, Kodaypak is also silent on identify a second application server is different from the first application server device. 
Ting teaches an Internet of Things (IoT) device database that stores, for an IoT device, an application server device list that identifies a plurality of application server devices (ie. application host devices) that are to be notified when the IoT device state (ie. location events) changes;  ([0017] a plurality of application host devices, each of the application host devices running an application;  a subscription database that stores records for a plurality of applications each running on a different device; each of the records specify an application and one or more location events to which the application has subscribed. The location server is configured to receive signals from the tracking sensors and notify applications upon occurrence of events to which they subscribe.  [0027] In this case, location server 130 is responsible for gathering and filtering all walk-away events and notifying only those applications to which a particular event is relevant).  The application is hosted on an application host device, which is equated to an application server.  This shows that for a particular IoT device event, the subscribed application servers are notified.  
and identify a second application server device associated with the IoT device, wherein the second application server device is different (ie. different device) from the first application server device.  ([0017] a subscription database that stores records for a plurality of applications each running on a different device; each of the records specify an application and one or more location events to which the application has subscribed.  [0027] Fig 1, A plurality of applications 135 and hosted on nodes, "subscribes" to events monitored by location server 130).  This shows a plurality of applications, each running on a different (device) application server.
The motivation to combine Kodaypak with Ting is the same as for Claim 1.

Regarding Claims 2, 12:
Kodaypak (as modified by Ting) teaches the inventions of Claims 1, 11 as described.
Kodaypak teaches establishing a communication channel with the second application server device ([0034] inquiring servers, IoT application server); ([0065] The user equipment can comprise an internet of things device (e.g., IoT UE 305) that provides data to the application server in response to a signal from the application server requesting the data. The mode of operation can comprise an active state in which the user equipment is responsive to communications)
receiving, from the second application server device ([0034] inquiring servers, IoT application server), a registration request for the IoT device, ([0065] The example operations 900 at block 910 can comprise receiving a request from an application server (e.g., IoT application server 205) for availability information associated with a mode of operation of a user equipment)
wherein the registration request indicates that the second application server device ([0034] inquiring servers, IoT application server) is to be notified when the IoT device enters an awake state; ([0054] the CIM 410 can at transaction (8) optionally set a count-down timer based on the wake time, with a callback to the CIES Agent (MO client) when time elapses and the wake time arrives. When the wake time arrives, at transaction (9) a notification (e.g., reachability notification) can be sent to the IoT application server)
and updating the application server device list ([0061] HSS) for the IoT device in the IoT device database (ie. registration repository, HSS 605) based on the received registration request.  ([0061] Fig 6, home subscriber system database 605 relating to user equipment registrations.  [0065] Fig 9, receiving a request from an application server (e.g., IoT application server 205) for availability information associated with a mode of operation of a user equipment (e.g., IoT UE 305) that provides data to the application server in response to a signal from the application server requesting the data. The mode of operation can comprise an active state in which the user equipment is responsive to communications).  When a server requests to subscribe to an IoT device, this relationship is shown in the HSS database (registration repository).   

Regarding Claims 3, 13:
Kodaypak (as modified by Ting) teaches the inventions of Claims 1, 11 as described.
Kodaypak teaches sending an instruction to the second application server device ([0034] inquiring servers, IoT application server) to send a message to the computer device ([0046] CIES 405) when the second application server device receives a message from the IoT device indicating that the IoT device has entered the awake state; ([0046] The RAN controller that has the IoT device registered with it might have stored within a device context repository 440 data regarding when the "wake up" time of the IoT device is. If it has the information, the RAN controller will send that information back to the CIES 405)
([0046] The RAN controller that has the IoT device registered with it might have stored within a device context repository 440 data regarding when the "wake up" time of the IoT device is. If it has the information, the RAN controller will send that information back to the CIES 405, which can then transmit a reachability notification to the IoT application server 205, informing it as to when the IoT device will be active and able to respond to communications directed toward it. When the time the IoT device is active arrives, the IoT application server 205 can transmit a message to the IoT device to obtain data during the response period)

Regarding Claim 7:
Kodaypak (as modified by Yao) teaches the invention of Claim 1 as described.
Kodaypak teaches receiving, from an application server device, a registration request, wherein the registration request indicates that the application server device is to receive updates relating to particular IoT devices ([0034] inquiring servers receive updates), ([0065] The example operations 900 at block 910 can comprise receiving a request from an application server (e.g., IoT application server 205) for availability information associated with a mode of operation of a user equipment. The user equipment can comprise an internet of things device (e.g., IoT UE 305) that provides data to the application server in response to a signal from the application server requesting the data. The mode of operation can comprise an active state in which the user equipment is responsive to communications)
(ie. registration repository, HSS 605) based on the received registration request.  ([0061] Fig 6, home subscriber system database 605 relating to user equipment registrations.  [0065] Fig 9, receiving a request from an application server (e.g., IoT application server 205) for availability information associated with a mode of operation of a user equipment (e.g., IoT UE 305) that provides data to the application server in response to a signal from the application server requesting the data. The mode of operation can comprise an active state in which the user equipment is responsive to communications).  When a server requests to subscribe to an IoT device, this relationship is shown in the HSS database (registration repository).
Kodaypak teaches on IoT application servers ([0034] above) but is silent on a third application server to receive updates relating to particular IoT devices.  
Ting teaches on a third application server to receive updates relating to particular IoT devices.  ([0017] a plurality of application host devices distributed within the institutional space, each of the application host devices running an application; (iii) a subscription database that stores records for a plurality of applications each running on a different device; The location server is configured to receive signals from the tracking sensors, interpret the received signals as events, and notify applications upon occurrence of events to which they subscribe.  [0027] A plurality of applications, representatively illustrated at 135 and hosted on nodes, "subscribes" to events monitored by location server 130.   Fig 1 shows Three Applications 135 which reside on application host devices running an application.  The application host devices are equated to an application server.


Regarding Claim 8:
Kodaypak (as modified by Ting) teaches the invention of Claim 7 as described.
Kodaypak teaches sending an update to the application server device, wherein the update includes information indicating that the IoT device is in the awake state, ([0034] The turnstile might have an IoT device embedded within it that is programmed tum on (e.g., go from an idle to an active state) and to report its count by responding to any inquiring servers when it is in an active state)
based on the received first indication from the first application server device (ie. CIM 410).  ([0054] In other example embodiments, the CIM 410 can at transaction (8) optionally set a count-down timer based on the wake time, with a callback to the MO client when time elapses and the wake time arrives. When the wake time arrives, at transaction (9) a notification (e.g., reachability notification) can be sent to the IoT application server)
Kodaypak teaches on IoT application servers ([0034] above) but is silent on sending an update to a third application server.  
third application server. ([0017] a plurality of application host devices distributed within the institutional space, each of the application host devices running an application; (iii) a subscription database that stores records for a plurality of applications each running on a different device; The location server is configured to receive signals from the tracking sensors, interpret the received signals as events, and notify applications upon occurrence of events to which they subscribe.  [0027] A plurality of applications, representatively illustrated at 135 and hosted on nodes, "subscribes" to events monitored by location server 130.   Fig 1 shows Three Applications 135 which reside on application host devices running an application.  The application host devices are equated to an application server)
The motivation to combine Kodaypak with Ting is the same as for Claim 7.

Regarding Claim 9:
Kodaypak (as modified by Ting) teaches the invention of Claim 1 as described.
Kodaypak teaches receiving a request from an application server device inquiring as to whether the IoT device is in the awake state;  ([0034] The turnstile might have an IoT device embedded within it that is programmed tum on (e.g., go from an idle to an active state) and to report its count by responding to any inquiring servers when it is in an active state)
and sending a message to the application server device indicating whether the IoT device is in the awake state,  ([0054] In other example embodiments, the CIM 410 can at transaction (8) optionally set a count-down timer based on the wake time, with a callback to the MO client when time elapses and the wake time arrives. When the wake time arrives, at transaction (9) a notification (e.g., reachability notification) can be sent to the IoT application server)
in response to receiving the request from the application server device.  ([0065] Fig 9, receiving a request from an application server (e.g., IoT application server 205) for availability information associated with a mode of operation of a user equipment (e.g., IoT UE 305) that provides data to the application server in response to a signal from the application server requesting the data. The mode of operation can comprise an active state in which the user equipment is responsive to communications)
Kodaypak teaches on IoT application servers ([0034] above) but is silent on receiving a request from a third application server.  
Ting teaches on receiving a request from a third application server. ([0017] a plurality of application host devices distributed within the institutional space, each of the application host devices running an application; (iii) a subscription database that stores records for a plurality of applications each running on a different device; The location server is configured to receive signals from the tracking sensors, interpret the received signals as events, and notify applications upon occurrence of events to which they subscribe.  [0027] A plurality of applications, representatively illustrated at 135 and hosted on nodes, "subscribes" to events monitored by location server 130.   Applications register with location server 130 to receive notification of particular events).  Fig 1 shows Three Applications 135 which reside on application host devices running an application.  The application host devices are equated to an application server)
The motivation to combine Kodaypak with Ting is the same as for Claim 7.

Regarding Claim 17:
Kodaypak (as modified by Ting) teaches the invention of Claim 11 as described.
Kodaypak teaches receive, from an application server device, a registration request, wherein the registration request indicates that the application server device is to receive updates relating to particular IoT devices ([0034] inquiring servers receive updates); ([0065] The example operations 900 at block 910 can comprise receiving a request from an application server (e.g., IoT application server 205) for availability information associated with a mode of operation of a user equipment. The user equipment can comprise an internet of things device (e.g., IoT UE 305) that provides data to the application server in response to a signal from the application server requesting the data. The mode of operation can comprise an active state in which the user equipment is responsive to communications)
update the IoT device database (ie. registration repository, HSS 605) based on the received registration request.  ([0061] Fig 6, home subscriber system database 605 relating to user equipment registrations.  [0065] Fig 9, receiving a request from an application server (e.g., IoT application server 205) for availability information associated with a mode of operation of a user equipment (e.g., IoT UE 305) that provides data to the application server in response to a signal from the application server requesting the data. The mode of operation can comprise an active state in which the user equipment is responsive to communications).  When a server requests to subscribe to an IoT device, this relationship is shown in the HSS database (registration repository).
([0034] The turnstile might have an IoT device embedded within it that is programmed tum on (e.g., go from an idle to an active state) and to report its count by responding to any inquiring servers when it is in an active state)
based on the received first indication from the first application server device (ie. CIM 410). ([0054] In other example embodiments, the CIM 410 can at transaction (8) optionally set a count-down timer based on the wake time, with a callback to the MO client when time elapses and the wake time arrives. When the wake time arrives, at transaction (9) a notification (e.g., reachability notification) can be sent to the IoT application server)
Kodaypak teaches on IoT application servers ([0034] above) but is silent on a third application server to receive updates relating to particular IoT devices.  
Ting teaches on a third application server to receive updates relating to particular IoT devices.  ([0017] a plurality of application host devices distributed within the institutional space, each of the application host devices running an application; (iii) a subscription database that stores records for a plurality of applications each running on a different device; The location server is configured to receive signals from the tracking sensors, interpret the received signals as events, and notify applications upon occurrence of events to which they subscribe.  [0027] A plurality of applications, representatively illustrated at 135 and hosted on nodes, "subscribes" to events monitored by location server 130.   Fig 1 shows Three Applications 135 which reside on application host devices running an application.  The application host devices are equated to an application server.


Regarding Claim 18:
Kodaypak (as modified by Ting) teaches the invention of Claim 11 as described.
Kodaypak teaches wherein the processor is further configured to: receive a request from an application server device inquiring as to whether the IoT device is in the awake state;  ([0034] The turnstile might have an IoT device embedded within it that is programmed tum on (e.g., go from an idle to an active state) and to report its count by responding to any inquiring servers when it is in an active state)
and send a message to the application server device indicating whether the IoT device is in the awake state,  ([0054] In other example embodiments, the CIM 410 can at transaction (8) optionally set a count-down timer based on the wake time, with a callback to the MO client when time elapses and the wake time arrives. When the wake time arrives, at transaction (9) a notification (e.g., reachability notification) can be sent to the IoT application server)
in response to receiving the request from the third application server device.  ([0065] Fig 9, receiving a request from an application server (e.g., IoT application server 205) for availability information associated with a mode of operation of a user equipment (e.g., IoT UE 305) that provides data to the application server in response to a signal from the application server requesting the data. The mode of operation can comprise an active state in which the user equipment is responsive to communications)
([0034] above) but is silent on receiving a request from a third application server.  
Ting teaches on receiving a request from a third application server. ([0017] a plurality of application host devices distributed within the institutional space, each of the application host devices running an application; (iii) a subscription database that stores records for a plurality of applications each running on a different device; The location server is configured to receive signals from the tracking sensors, interpret the received signals as events, and notify applications upon occurrence of events to which they subscribe.  [0027] A plurality of applications, representatively illustrated at 135 and hosted on nodes, "subscribes" to events monitored by location server 130.   Applications register with location server 130 to receive notification of particular events).  Fig 1 shows Three Applications 135 which reside on application host devices running an application.  The application host devices are equated to an application server)
The motivation to combine Kodaypak with Ting is the same as for Claim 7.

Claims 4-6, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2020/0275350 (Kodaypak) in view of US PGPub 2018/0109936 (Ting) further in view of NPL "IEEE Standard for WirelessMAN-Advanced Air Interface for Broadband Wireless Access Systems: Amendment 1: Enhancements to Support Machine-to-Machine Applications Standard 802.16.1B-2012 (Marks).


Kodaypak (as modified by Ting) teaches the inventions of Claims 1, 11 as described.
Kodaypak teaches in response to receiving the first indication from the first application server device that the IoT device is in the awake state, send an instruction to the first application server device to instruct the IoT device.  ([0046] The RAN controller that has the IoT device registered with it might have stored within a device context repository 440 data regarding when the "wake up" time of the IoT device is. If it has the information, the RAN controller will send that information back to the CIES 405, which can then transmit a reachability notification to the IoT application server 205, informing it as to when the IoT device will be active and able to respond to communications directed toward it. When the time the IoT device is active arrives, the IoT application server 205 can transmit a message (instruction) to the IoT device to obtain data during the response period)
Kodaypak (as modified by Ting) does not teach sending an instruction to the first application server device to instruct the IoT device to remain in the awake state.
Marks teaches, in the same field of endeavor, on enhancements to the WirelessMan-Advanced Air Interface which provides support for Machine-to-Machine applications, Introduction, page xi.
Marks also teaches sending an instruction to the first application server device to instruct the IoT device to remain in the awake state.  (Table 6-51 AAI-PAG-ADV message field description:  Extension Flag:  If this flag is set to 0b1 the AMS and the M2M device will remain awake, pg 32)
remain in the awake state.  It would have been advantageous to include these details as discussed above, as it would allow the combined system to ensure that the data transmission (updates, counts) would have enough time to be completed during the awake duration time.

Regarding Claims 5, 15:
Kodaypak (as modified by Ting & Marks) teaches the inventions of Claims 4, 14 as described.
Kodaypak (as modified by Ting) does not teach wherein the instruction to the first application server device includes an instruction to instruct the IoT device to remain awake for a particular time period.
Marks teaches wherein the instruction to the first application server device includes an instruction to instruct the IoT device to remain awake for a particular time period.  (Table 6-51 AAI-PAG-ADV message field description:  Extension Flag:  If this flag is set to 0b1 the AMS and the M2M device will remain awake, pg 32.  If the M2M device receives the AAI-PAG-ADV message with an M2M extension flag set to 1, the M2M device shall remain awake and monitor the subsequent AAI subframe, page 53, third paragraph)
The motivation to combine Kodaypak (as modified by Ting) with Marks is the same as for Claim 4.

Regarding Claims 6, 16:
Kodaypak (as modified by Ting & Marks) teaches the inventions of Claims 4, 14 as described.
Kodaypak (as modified by Ting) does not teach wherein the instruction to the first application server device includes an instruction to instruct the IoT device to remain awake until a message is received from the second application server device.
Marks teaches wherein the instruction to the first application server device includes an instruction to instruct the IoT device to remain awake until a message is received from the second application server device.  (Section 6.2.3.64 AAI-MTE-IND (Multicast transmission end indication) message:  The ABS shall send the message to M2M devices to indicate the end of multicast transmission.  If the M2M device is in the idle mode, it may enter the paging unavailable interval (sleep mode), pg 41)
The motivation to combine Kodaypak (as modified by Ting) with Marks is the same as for Claim 4.

Claims 10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2020/0275350 (Kodaypak) in view of US PGPub 2018/0109936 (Ting) further in view of US PGPub 2021/0184931 (Yao).

Regarding Claims 10, 19:
Kodaypak (as modified by Ting) teaches the inventions of Claims 1, 11 as described.
Kodaypak (as modified by Ting) does not teach wherein the second application server device includes a Firmware-Over-The-Air (FOTA) device.
Yao teaches, in the same field of endeavor, Devices, systems, and processes for rapid installation of numerous Internet-of-Things (IoT) devices, Abstract.
Yao teaches wherein the second application server device includes a Firmware-Over-The-Air (FOTA) device.  (Fig 2, Three IoT Application Servers (206a, 206b, 206c).  [0032] using an OTA activation, consists of a communication of at least two messages between the IoT device 102 and the IoT server 106.  [0035] Each OTA activation of an IoT device occurs individually with unique  third communications links 107 being established between each IoT device 102 and the deployment device 110 and unique fourth communications links ( e.g., unique channels or sessions) being established between the deployment device 110 and the network and IoT server 106)
It would have been obvious to a person of ordinary skill before the time of the effective filing date of the claimed invention, to modify Kodaypak (as modified by Ting) by modifying Kodaypak per Yao, so as to include wherein the second application server device includes a Firmware-Over-The-Air (FOTA) device.  It would have been advantageous to include these details as discussed above, as it would provide the combined system with wireless options for a sleepy device, so that when the device awakes it will be able to send data without requiring to be attached to a physical interface.

Conclusion & Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417.  The examiner can normally be reached on 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454